DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner. 
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on Japanese application 2018-232344 filed in Japan on 12/12/2018. The certified copy of the Japanese application has been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 13 and 14, use of the phrase “in a case where” in method claims is not indicative of the steps of the method claims have been positively 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nirav Mehta US 8925053 (hereinafter Mahta) in view of Scott Nathaniel Goldfarb et al. US 20170346830 (hereinafter Goldfarb).
As per claim 1, Mahta teaches: An information processing apparatus comprising:
at least one memory storing instructions related to a web browser; and
at least one processor executing the instructions (user device 200. Mahta. Fig. 5) causing the information processing apparatus to:
in a case where a user uses a web application via the information processing apparatus and authentication processing is to be performed at an external terminal connected to the information processing apparatus (Mahta: fig. 5, steps 202-208 and col. 8, lines 8-31):
and
transmit, to the web application, data about an authentication result received from the external terminal responsive to the authentication request (Mahta: fig. 5, step 208 and col. 8, lines 39-43);
Mehta does not explicitly teach; however, Goldfarb discloses: transmit a request for information about service to the external terminal (outbound messages, among the plurality of messages, include requests for content to at least some of the destination servers from the client web browser executing on the client computing device (Goldfarb: para. 26)
in a case where information about the web application is included in the information about service received from the external terminal responsive to the request, transmit an authentication request to the external terminal based on information required for authentication that is received from the web application (“the different destination servers 16 may support, and in some cases require, that access to resources hosted by those servers be authorized through an authentication process. In some embodiments, authentication may include supplying a user name and access credential (e.g., a password or other secret string), or value demonstrating possession of the access credit credential, for example by submitting a cryptographic hash of the access credential, or a digital signature that can be verified in an asymmetric encryption protocol as having originated from a party associated with a public key, such as a public key serving as a username, or uniquely associated with username. In some 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahta with the methods of Goldfarb to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to prevent unauthorized use of system resources.
	As per claim 13, this claim defines a method that corresponds to the apparatus of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 1.
As per claim 15, this claim defines a computer-readable storage medium having computer-executable instruction that corresponds to method of claim 13 and does not define beyond limitations of claim 13. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 13.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb and further in view of Kotaro Matsuda US 20190005219 (hereinafter Matsuda).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination Mahta and Goldfarb does not teach; however, Matsuda discloses: in a case where information about the web application is included in the received information, the authentication request is transmitted to the external terminal without the web browser providing a screen that requests permission for the web application to access the external terminal (Matsuda: para.109).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta and Goldfarb with the teaching of Matsuda is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to add to the convenience of use of the system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb and further in view of Seok-Hyun Kim et al. US 20190075102 (hereinafter Kim).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination Mahta and Goldfarb does not teach; however, Kim discloses: the information about service received from the external terminal is information about a service for which a public key corresponding to a private key used for authentication processing at the external terminal has been registered (“Each time a registration process is performed, private and public keys of the user are created for each application service of a FIDO authentication device, the created public key is registered in each authentication server, and the created private key is securely managed in the FIDO authentication device, which is a user terminal device. “Kim: para. 12).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta and Goldfarb with the teaching of Kim is to meet the preceding limitations. One of ordinary .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb in view of Kim and further in view of Sean Michael Quinlan US 20160308845 (hereinafter Quinlan).
As per claim 4, the rejection of claim 3 is incorporated herein, The combination Mahta, Goldfarb and Kim does not teach; however, Quinlan discloses: the data about an authentication result includes a signature generated using the private key and a parameter received from the web application (“the authentication data comprises the data access application key, a certificate AuthDelegateCert for the first application 114 containing a public key, and a signature calculated using the private key corresponding to the public key included (para. 69)in the certificate AuthDelegateCert as the signature key and some or all of the other response parameters as the data to be signed.” Quinlan: para. 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta, Goldfarb and Kim with the teaching of Quinlan is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure authenticity of data.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb and further in view of Changzhu Li et al, US 20190220581 (hereinafter Li).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination Mahta and Goldfarb does not teach; however, Li discloses: the instructions further cause the information processing apparatus to, in a case where information about the web application is not included in the information about service received from the external terminal, display a screen used to prompt the user to request using the web application without using the external terminal (Li: para. 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta and Goldfarb with the teaching of Li to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to add to the speed and convenience of use of the method.
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Mahta and Goldfarb does not teach; however, Li discloses: the authentication is biometric authentication (Li: para.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta and Goldfarb with the teaching of Li is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb and further in view of Ruopeng Liu et al. US 20180241576 (hereinafter Liu).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination Mahta and Goldfarb does not teach; however, Liu discloses: the information processing apparatus is configured to be connected to the external terminal via Universal Serial Bus (USB) or Bluetooth (Lui: para. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta and Goldfarb with the teaching of Liu is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to add to the convenience of use of the system.
Claims 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb and further in view of Matthew Yeo US 20170366547 (hereinafter Yeo).
As per claim 9, Mahta teaches: An information processing apparatus comprising:
at least one memory storing instructions that execute a web browser; and at least one processor executing the instructions causing the information processing apparatus to:
in a case where a user uses a web application via the information processing apparatus and authentication processing is to be performed at an external terminal connected to the information processing apparatus (Mahta: fig. 5, steps 202-208 and col. 8, lines 8-31);
transmit, to the web application, data about an authentication result received from the external terminal responsive to the authentication request (Mahta: fig. 5, step 208 and col. 8, lines 39-43).
Mehta does not explicitly teach; however, Goldfarb discloses: transmit an authentication request to the external terminal based on information required for authentication received from the web application (“the different destination servers 16 may support, and in some cases require, that access to resources hosted by those servers be authorized through an authentication process. In some embodiments, authentication may include supplying a user name and access credential (e.g., a password or other secret string), or value demonstrating possession of the access credit credential, for example by submitting a cryptographic hash of the access credential, or a digital signature that can be verified in an asymmetric encryption protocol as having originated from a party associated with a public key, such as a public key serving as a username, or uniquely associated with username. In some embodiments, the destination servers 16 may include servers that perform authentication on behalf of other destination servers” Goldfarb: para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahta with the methods of Goldfarb to meet the preceding limitations. One of ordinary skill in the art 
The combination Mahta and Goldfarb does not teach; however, Yeo discloses: without performing storage of identification information about the external terminal in the information processing apparatus by the web browser (“blocking module 112 may block website 214 from being referenced in the web browser history by retrieving website identifier 218 for visited website 214 from the web browser history and deleting website identifier 218 for website 214 from the web browser history. For example, blocking module 112 may monitor the browser history and delete references to websites to be blocked immediately after they are written.  Additionally, or alternatively, blocking module 112 may periodically check the browser history and deleted references to websites to be blocked.” Yeo: col. 8, line 64 through col. 9, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta and Goldfarb with the teaching of Yeo is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied further secure the system resources.
As per claim 14, this claim defines a method that corresponds to the apparatus of claim 9 and does not define beyond limitations of claim 9. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 9.
As per claim 16, this claim defines a computer-readable storage medium having computer-executable instruction that corresponds to method of claim 14 and does not define beyond limitations of claim 14. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 14.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb in view of Yeo and further in view of Seok-Hyun Kim et al. US 20190075102 (hereinafter Kim).
As per claim 10, the rejection of claim 9 is incorporated herein. The combination Mahta, Goldfarb and Yeo does not teach; however, Kim discloses: the information about service received from the external terminal is information about a service for which a public key corresponding to a private key that has been registered at the external apparatus and used for authentication processing at the external terminal (“Each time a registration process is performed, private and public keys of the user are created for each application service of a FIDO authentication device, the created public key is registered in each authentication server, and the created private key is securely managed in the FIDO authentication device, which is a user terminal device. “Kim: para. 12).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta, Goldfarb and Yeo with the teaching of Kim is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to prevent unauthorized use of application.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb in view of Yeo, in view of Kim, in view of Kim and further in view of Quinlan.
As per claim 11, the rejection of claim 10 is incorporated herein. The combination of Mahta, Goldfarb, Yeo and Kim does not teach; however, Quinlan discloses, the data about an authentication result includes a signature generated using the private key and a parameter received from the web application (“the authentication data comprises the data access application key, a certificate AuthDelegateCert for the first application 114 containing a public key, and a signature calculated using the private key corresponding to the public key included (para. 69)in the certificate AuthDelegateCert as the signature key and some or all of the other response parameters as the data to be signed.” Quinlan: para. 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta, Goldfarb, Yeo and Kim with the teaching of Quinlan is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure authenticity of data.
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mahta in view of Goldfarb in view of Yeo and further in view of Ruopeng Liu et al. US 20180241576 (hereinafter Liu).
As per claim 12, the rejection of claim 9 is incorporated herein. The combination Mahta, Goldfarb and Yeo does not teach; however, Liu discloses: the information processing apparatus is configured to be connected to the external terminal via Universal Serial Bus (USB) or Bluetooth (Lui: para. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mahta, Goldfarb and Yeo with the teaching of Liu is to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to add to the convenience of use of the system.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (in particular Scott Nathaniel Goldfarb et al. US 20170346830, Nirav Mehta US 8925053,  Matsuda; Kotaro US 20190005219, Ruopeng Liu et al. US 20180241576, Seok-Hyun Kim et al. US 20190075102, Sean Michael Quinlan US 20160308845, Changzhu Li et al, US 20190220581, Ruopeng Liu et al. US 20180241576, Matthew Yeo US 20170366547, SASAKUMA; Haruna US 20120092691, Takeuchi; Sachiko US 20070297666 and Aebroy A. et al. US 8955068) singly or in combination does not disclose, with respect to independent claim 5 “ in a case where information about the web application is included in the information about service received from the external terminal, processing for storing identification information about the external terminal in the information processing apparatus by the web browser is not performed.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493